




Exhibit 10.7
SunCoke Energy, Inc. Annual Incentive Plan
This SunCoke Energy, Inc. Annual Incentive Plan (the “AIP”) is hereby
established by SunCoke Energy, Inc. (“SunCoke”) and, together with the SunCoke
Energy, Inc. Senior Executive Incentive Plan (the “SEIP”), governs the annual
incentive bonuses paid to Eligible Employees for services on and after January
1, 2014. This document reflects an amendment and restatement approved by the
Compensation Committee of the SunCoke Board of Directors (the “Compensation
Committee”) on December 10, 2014.
Eligibility
The AIP applies to “Eligible Employees” of SunCoke Technology and Development
LLC, SunCoke Energy Jewell Coal & Coke Company, Jewell Smokeless Coal
Corporation, Dominion Coal Corporation, Indiana Harbor Coke Company, Haverhill
North Coke Company, Gateway Energy & Coke Company, Middletown Coke Company and
any other affiliates approved by the Compensation Committee. “Eligible
Employees” means non-union, active employees of SunCoke or its participating
affiliates who are engaged in permanent, full-time salaried or hourly employment
and who are either (i) at a director/general manager level or above or (ii)
below the level of director/general manager and whose annual participation in
the AIP is approved by the Chief Executive Officer of SunCoke (the “CEO”) in his
sole discretion. A full-time employee is an employee who is regularly scheduled
to work thirty or more hours per week.
Administration of the AIP
The AIP shall be administered by (i) the Compensation Committee in the case of
the Eligible Employees who are at a director/general manager level or above, and
(ii) the CEO in the case of all other Eligible Employees (in each case, the
“Administrator”). Each Administrator shall have such duties and powers as may be
necessary to discharge its duties under the AIP with respect to the applicable
Eligible Employees, including, but not by way of limitation, the following:
(i)    To construe and interpret the AIP in its absolute discretion and to
determine all questions arising in the administration, interpretation and
application of the AIP (including, without limitation, the discretionary
authority set forth herein). Any such actions, determinations or decisions of
the Administrator shall be conclusive and binding on applicable Eligible
Employees and SunCoke.
(ii)    To prepare and distribute, in such manner as the Administrator
determines to be appropriate and in accordance with applicable laws, information
explaining the AIP.
(ii)    To receive from SunCoke, participating affiliates and Eligible Employees
such information as may be necessary for the proper administration of the AIP.
(iv)    To appoint or employ individuals to assist in the administration of the
AIP and any other agents it deems advisable, including legal counsel.



SunCoke Energy, Inc.
Senior Executive Incentive Plan                                  Page 1 of 1
(January 1, 2014)

--------------------------------------------------------------------------------




None of SunCoke, the members of the Compensation Committee, nor the CEO shall be
liable for any action taken or not taken or decision made or not made in good
faith relating to the AIP or any award thereunder.
Base Amount
A base amount (“Base Amount”) shall be established for each Eligible Employee
with respect to the fiscal year of SunCoke for which the applicable Annual Bonus
is paid (the “Applicable Year”). The Base Amount shall be the product of the
Eligible Employee’s (i) annual base salary rate as of December 31 of the
Applicable Year, exclusive of benefits, bonuses, equity grants and premium pay,
multiplied by (ii) his or her applicable annual guideline percentage as
determined by the Administrator for such Applicable Year, taking into account
any change in annual guideline percentage that occurs during the Applicable
Year, in which case the guideline percentage will be prorated based on the
portion of the year that each guideline percentage applied.
Calculation of Annual Bonus
For each Applicable Year, the Administrator shall designate in writing (i) other
participating affiliates, if any, (ii) the performance goal(s) to be attained
for such Applicable Year, (iii) the weighting of each performance goal as a
percentage of the Base Amount, (iv) the payout factors for each performance
goal, (v) the maximum payout factor for the Individual Performance Factor, and
(vi) the maximum Annual Bonus (as a percentage of the Base Amount) that can be
paid to an Eligible Employee for the Applicable Year.
At the end of each Applicable Year, each Eligible Employee’s Base Amount will be
increased or decreased depending upon the Company Performance Factor and the
Individual Performance Factor for the Eligible Employee. Subject to the
discretion of the Administrator, set forth under the heading “Administrator
Discretion” below, the Annual Bonus is to be determined as follows:
Company Performance Factor. The “Company Performance Factor” is a weighted
average percentage between 0% and a maximum percentage, determined by the
Administrator after the end of each Applicable Year based on the level of
attainment of each performance goal, the weighting of each such goal and the
payout factor for each such goal.
Individual Performance Factor. The “Individual Performance Factor” is a
percentage between 0% and a maximum percentage established by the Administrator
that is based on the performance of each Eligible Employee during the Applicable
Year. The Individual Performance Factor shall be determined by the Administrator
after the end of each Applicable Year, and shall take into consideration the
overall performance of the Eligible Employee and his or her contribution to the
organization during the Applicable Year.
The Individual Performance Factor is subject to further limitation by the
aggregate pool of funds available for distribution to all Eligible Employees
under the AIP (the “Pool”). The Pool is equal to the product of (i) the sum of
the Base Amount of all Eligible Employees multiplied (ii) by the Company
Performance Factor.



SunCoke Energy, Inc.
Senior Executive Incentive Plan                                  Page 2 of 2
(January 1, 2014)

--------------------------------------------------------------------------------




Total Annual Bonus. The Annual Bonus for each Eligible Employee under the AIP
for the Applicable Year is determined by multiplying (i) the product of the
Company Performance Factor and the Individual Performance Factor by (ii) the
Eligible Employee’s Base Amount. In no event shall the total Annual Bonus paid
to any Eligible Employee exceed the maximum amount set by the Administrator for
each Applicable Year.
Except as set forth below under the heading “Proration,” or as otherwise
determined by the Administrator, no Annual Bonus shall be paid to any Eligible
Employee whose employment with the Company or an affiliate terminates for any
reason prior to the Annual Bonus payment date.
Administrator Discretion
Notwithstanding anything in the AIP to the contrary, the applicable
Administrator may withhold payment of the Annual Bonus or, alternatively, reduce
the amount of the Annual Bonus otherwise payable to any Eligible Employee or any
group of Eligible Employees who work for business or operating units of SunCoke
or any of its affiliates (collectively, an “Eligible Employee Group”) if the
Administrator in its reasonable discretion determines that such Eligible
Employee or Eligible Employee Group has either (i) failed to act in accordance
with acceptable performance standards during such Applicable Year, or (ii) acted
in a manner detrimental to the interests or reputation of SunCoke or any of its
affiliates. Furthermore, the Administrator may, in its reasonable discretion,
redistribute the amount of any such withholding or reduction in whole or in part
to an Eligible Employee or Eligible Employee Group whom the Administrator
reasonably determines has performed in a manner that exceeds expectations during
such Applicable Year, subject to the maximum Annual Bonus limitation set by the
Administrator.
The Administrator may also increase the Amount of the Annual Bonus otherwise
payable to any Eligible Employee or Eligible Employee Group, subject to the
maximum Annual Bonus limitation set by the Administrator; provided, however,
that the Administrator cannot increase the Pool as determined in accordance with
“Calculation of Annual Bonus.”
Proration
New Hires. Any Eligible Employee hired as of January 1st through March 31st
shall receive his or her Annual Bonus, without proration, for the Applicable
Year in which the date of hire occurs. Any Eligible Employee hired as of April
1st through September 30th shall be eligible for a prorated portion of his or
her Annual Bonus for the Applicable Year in which the date of hire occurs.
Eligible Employees hired as of October 1st through December 31st shall not be
eligible to receive an Annual Bonus for the Applicable Year in which the date of
hire occurs.
Termination Due to Death, Permanent Disability, Retirement. The Annual Bonus
shall be prorated, as applicable, in the event of an Eligible Employee’s
termination of employment prior to December 31 of an Applicable Year due to
death, permanent disability (as determined under the Company’s long term
disability program) or Retirement. For the purposes of the AIP:
(i)    “Retirement” shall mean an Eligible Employee’s termination of employment,
other than for Just Cause, where the Eligible Employee has either (a) attained
age 55 and has



SunCoke Energy, Inc.
Senior Executive Incentive Plan                                  Page 3 of 3
(January 1, 2014)

--------------------------------------------------------------------------------




provided services to SunCoke or an affiliate for ten years or more or (b)
attained age 60 and has provided services to SunCoke or an affiliate for five
years or more.
(ii)    “Just Cause” shall mean 2(a) the willful and continued failure of the
Eligible Employee to substantially perform the Eligible Employee’s duties with
the Company or an affiliate (other than any such failure resulting from
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to the Eligible Employee by the applicable
Administrator (or the Board of Directors in the case of an Eligible Employee
covered by the SEIP) that specifically identifies the manner in which it is
believed that the Eligible Employee has not substantially performed his or her
duties; (b) the Eligible Employee’s conviction of a felony; (c) willful
misconduct by the Eligible Employee in connection with his or her employment
duties or responsibilities to the Company or any affiliate (including, but not
limited to, dishonest or fraudulent acts) that places the Company or any
affiliate at risk of material injury; or (d) the Eligible Employee’s failure to
comply with a policy of the Company or any affiliate that places the Company or
any affiliate at risk of material injury.
Leave of Absence. The Annual Bonus shall be prorated in the event an Eligible
Employee is on an approved leave of absence (other than military leave), and
such leave of absence extends for longer than 12 consecutive weeks during the
Applicable Year. The prorated portion of the Annual Bonus shall be based on the
Eligible Employee’s number of full weeks of active (non-leave) employment during
the Applicable Year.
Payment of Annual Bonus
The Annual Bonus will be paid on or before March 15th following the end of each
Applicable Year.
Change in Control
Notwithstanding anything in the AIP to the contrary:
(i)    If a Change in Control occurs during an Applicable Year, the Eligible
Employees for such Applicable Year shall continue to have at least the same AIP
bonus opportunity as in effect immediately prior to the Change in Control, and
the AIP shall not be terminated, or amended or administered, so that the
Eligible Employee’s Annual Bonus opportunity for such Applicable Year is reduced
in any way.
(ii)    If, as a result of the Change in Control, one or more of the performance
goals in effect for the Applicable Year cannot be reasonably determined, or
would be adversely affected, the Administrator in its discretion shall either
(a) replace one or more of such performance goals with performance goals
intended to replicate on an equitable basis the performance goal in effect
immediately prior to the Change in Control or (b) provide that the then current
performance goals shall be deemed met at the target level.



SunCoke Energy, Inc.
Senior Executive Incentive Plan                                  Page 4 of 4
(January 1, 2014)

--------------------------------------------------------------------------------




(iii)    The Total Annual Bonus for each Eligible Employee under the AIP for the
Applicable Year in which the Change in Control occurs shall be determined by
multiplying (a) the Company Performance Factor by (b) the Eligible Employee’s
Base Amount.
(iv)    For purposes of this Section, “Change in Control” shall mean:
(a)    The acquisition by any person (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (I) the then outstanding shares of common
stock of SunCoke or (II) the combined voting power of the then outstanding
voting securities of SunCoke entitled to vote generally in the election of
directors; provided, however, that for purposes of this clause (a), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from SunCoke, (B) any acquisition by SunCoke, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by SunCoke or any company controlled by, controlling or under common
control with the SunCoke, or (D) any acquisition by any entity pursuant to a
transaction that complies with clauses (c)(I), (c)(II) and (c)(III) of this
definition.
(b)    Individuals who, as of the date that the AIP became effective, constitute
the Board of Directors (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the stockholders of SunCoke, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board of Directors.
(c)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving SunCoke or any of its
Subsidiaries, a sale or other disposition of all or substantially all of the
assets of SunCoke or the acquisition of assets or stock of another entity by
SunCoke or any of its Subsidiaries, in each case unless, following such business
combination:
(I)    all or substantially all of the individuals and entities that were the
beneficial owners of the then outstanding SunCoke common stock and the then
outstanding SunCoke voting securities immediately prior to such business
combination beneficially own, directly or indirectly, more than 50% of the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such business
combination (including, without limitation, a corporation that, as a result of
such transaction, owns SunCoke or all or substantially all



SunCoke Energy, Inc.
Senior Executive Incentive Plan                                  Page 5 of 5
(January 1, 2014)

--------------------------------------------------------------------------------




of the assets of SunCoke, either directly or through one or more subsidiaries)
in substantially the same proportions as their ownership immediately prior to
such business combination of the then outstanding SunCoke common stock and the
then outstanding SunCoke voting securities, as the case may be;
(II)    no person (excluding any corporation resulting from such business
combination or any employee benefit plan (or related trust) of SunCoke or such
corporation resulting from such business combination or any of their respective
subsidiaries) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such business combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the business combination; and
(III)    at least a majority of the members of the board of directors of the
corporation resulting from such business combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board of Directors providing for such business combination; or
(d)    Approval by the stockholders of SunCoke of a complete liquidation or
dissolution of SunCoke.
AIP Termination and Modification
Except as provided above under the heading “Change in Control,” the AIP may be
terminated, amended or modified in any respect at any time, and from time to
time, with respect to the applicable Eligible Employees, at the Compensation
Committee’s sole discretion. Following a Change in Control, the AIP may not be
terminated, amended or modified with respect to the Applicable Year in which the
Change in Control occurs, except as provided above under the heading “Change in
Control.”





SunCoke Energy, Inc.
Senior Executive Incentive Plan                                  Page 6 of 6
(January 1, 2014)